Citation Nr: 1141192	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-43 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1979 to June 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2010, a travel board hearing was held before the undersigned in Nashville, Tennessee.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  No injury, disease, or chronic symptoms of a low back disorder were manifested during service.  

2.  The Veteran did not continuously manifest symptoms of a low back disorder in the years after service.  

3.  Degenerative changes of the lumbosacral spine were first manifested many years after service.  

4.  A chronic low back disorder is not caused by any in-service event.


CONCLUSION OF LAW

A low back disorder was neither incurred in nor aggravated by service nor may degenerative changes of the lumbosacral spine be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A December 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination, pursuant to the Board's remand, in April 2011.  The Veteran's representative has argued that this examination is not sufficient because the examiner did not specifically discuss the Veteran's history of in-service parachute jumps.  The Board does not agree and finds that the examination is adequate for rating purposes.  The examination request sent to the VA examiner asked the VA examiner to offer and opinion as to the relationship between the Veteran's low back disorder and service, and specifically mentioned the "Veteran's 16 to 18 in-service parachute jumps."  The examiner received the request for examination, reviewed the Veteran's medical history and complaints, made clinical observations, and rendered the opinion requested by the Board.  Although the examiner did not specifically mention the Veteran's parachute jumps, such was part of the history reviewed.  The VA examiner's opinion stated that it was less likely as not that the low back disability, diagnosed as degenerative changes of the lumbosacral spine, was the "result of activities during active military duty."  Parachute jumps were the only activities during service that were indicated by the Veteran and in VA's opinion request to the examiner; therefore, the VA examiner's opinion was responsive to the questions posed.  The Board finds that this opinion is rendered with enough specificity for appellate review.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for a Low Back Disorder

The Veteran is claiming service connection a low back disorder that he asserts is the result of numerous parachute jumps made while on active duty.  At the Board personal hearing in November 2010, the Veteran testified that he had made between 16 and 18 parachute jumps while training during service, and that he believed his current back disability is the result of the parachute jumps that he took during service.     

After review of the entire evidence of record, the Board finds that there is no basis for a grant of service connection.  The Board finds the weight of the evidence demonstrates that there was no injury, disease, or chronic symptoms of a low back disorder manifested during service.  While the Veteran has credibly reported that he participated in 16 to 18 parachute jumps as part of training, and the award of the Parachute Badge is further evidence of the jumps, he has not described or testified as to any in-service injury or disease of the low back.  The parachute jumps, which necessarily involve some impact, constitute an "event" for VA disability compensation purposes, which may trigger VA's duty to assist by providing a VA examination and medical nexus opinion, but are not an "injury" or "disease" upon which service connection may be established.  

Review of the Veteran's STRs shows no complaint or manifestation of a low back disorder during service, including after the reported parachute jumps.  On examination for separation from service, clinical evaluation of the spine was normal.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not have continuous symptoms of low back disorder after service separation, including during the one year period following service separation.  The evidence shows that no complaints or treatment of low back pain since service until many years after service.  Post-service medical evidence includes VA outpatient treatment records dated in 2004 that include complaints of low back pain.  In medical records dated in November 2008, which was 28 years after service separation, the Veteran gave both an 11 year history and a 25 year history of low back pain.  Aside from the inconsistent reporting, even the more generous 25 year history of low back pain dates the onset of symptoms of the Veteran's back disorder to three years after his separation from active duty, which still shows a lack of continuity of low back symptoms since service.  

The Board finds that degenerative changes of the lumbosacral spine were first manifested many years after service.  The competent evidence does not show that the Veteran had arthritis of the lumbar spine to any degree, including to 10 percent disabling (which would include x-ray evidence of arthritis, pain, and at least noncompensable limitation of motion under Diagnostic Code 5003).  The medical evidence of record shows no manifestations of arthritis in the years soon after service until 28 years after service in 2008.  X-ray studies conducted in November 2008 included demonstrations of central stenosis and disc bulges at several levels.  On VA examination in April 2011, the diagnosis was degenerative changes of the lumbosacral spine.  For these reasons, presumptive service connection for arthritis is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The Board also finds that the weight of the evidence demonstrates that current low back disorder is not caused by any in-service event.  During the Board personal hearing in November 2010, the Veteran testified to his belief that his back disability is the result of the numerous parachute jumps that he took during service.  During VA treatment in November 2008, the Veteran's history of jumping from aircraft in service was noted.  The examiner stated that this could "certainly contribute to a degenerative process."  

In April 2011 the Veteran was examined pursuant to remand by the Board.  At that time, the examiner reviewed the Veteran's medical records and history, including history of parachute jumps while he was on active duty.  After review of the history, and examination of the Veteran, the VA examiner opined that the Veteran's lumbosacral spine condition was less likely as not caused by or the result of activities during active military service.  This opinion was based on the fact that there were no complaints of muscular, bone, joint, or spine pain or injury during military service, and that on discharge from service the records were silent for back pain, and no complaints of back pain date before 1999, nearly 20 years after separation from service.  The examiner indicated that this opinion was based upon the Veteran's history, physician examination, a review of the record, the examiner's medical training, current medical knowledge, and clinical experience and expertise.  

The Board finds that the April 2011 VA examiner's opinion is of more probative value than the November 2008 VA treatment entry statement of possibility that the parachute jumps in service could "certainly contribute to a degenerative process."  The November 2008 statement does not constitute an opinion of probability, as the statement was not one of causation or aggravation, but that in-service parachute jumps could, in and unspecified way, "contribute" to the degenerative disease.  

The November 2008 statement also does not constitute an opinion of probability because it states that the in-service parachute jumps "could" contribute to the later degenerative disease of the low back.  The November 2008 treatment does not indicate any review of history of in-service injury or symptoms, other than the Veteran's report of initial treatment with physical therapy, a fact not shown by the weight of the evidence of record.  The Veteran's report of treatment of low back in service with physical therapy is inconsistent with, and outweighed by, the more contemporaneous lay and medical evidence of record, including service treatment records.  While an examiner can render a current diagnosis based upon his examination of the veteran, the Court has held that without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Such an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

For these reasons, considered in its full context that includes an inaccurate factual assumption of treatment in service, the tentatively stated November 2008 statement lacks probative value because it is an opinion of mere possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence). 

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder, and the subsequent development of the low back disability many years later.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 ; 
38 C.F.R. § 3.102 .  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


